In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00395-CR
     ___________________________

DAKOTA ZACHARY WRIGHT, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 1504386D


  Before Birdwell, Womack, and Wallach, JJ.
         Opinion by Justice Birdwell
                                       OPINION

       On July 3, 2017, Jose Angel Soria was sitting in his car outside his house in east

Fort Worth when Appellant Dakota Zachary Wright approached him and drew a gun.

Wright demanded Soria’s wallet and phone, and Soria complied. For this, Wright was

convicted of aggravated robbery and sentenced to fifty years’ confinement. See Tex.

Penal Code Ann. § 29.03(a)(2).

       During trial, the State sought to introduce data that was extracted from Wright’s

phone, including text messages to loved ones in which Wright expressed his belief that

law enforcement was closing in on him and photos that he took of himself and his

firearms. On appeal, Wright challenges the admission of these text messages and

photos.

       As a means to that end, Wright contests the reliability of the expert testimony

through which the State sponsored the messages and photos. Wright asserts that the

State failed to establish the reliability of the technique that the State’s expert, Detective

Rex Kiser, used to extract the data from Wright’s phone: forensic extraction using a

computer program called Cellebrite. At trial, Detective Kiser explained that to extract

the data, he simply connected the phone to his computer and initiated the Cellebrite

program, which copied the data to the detective’s memory stick and made it readable

as text messages, call logs, images, etc. But Wright contends that pursuant to Kelly v.

State, the State was required to establish the reliability of the scientific theories

underlying Detective Kiser’s extraction technique before the messages and photos

                                             2
could be introduced. 824 S.W.2d 568, 573 (Tex. Crim. App. 1992). Wright contends

that the State’s reliability predicate for this extracted evidence was fatally inadequate,

and the trial court therefore reversibly erred in admitting it.

       As we explain, we disagree with Wright’s central premise: for such a basic

technique, the State was not required to establish a Kelly-style reliability predicate through

expert testimony. It is therefore immaterial whether the State’s effort to lay such a

predicate was deficient. We overrule Wright’s sole issue and affirm.

       We review a trial court’s decision to admit evidence for an abuse of discretion.

Colone v. State, 573 S.W.3d 249, 263–64 (Tex. Crim. App. 2019). Under this standard,

the trial court’s decision to admit evidence will be upheld as long as it was within the

zone of reasonable disagreement. Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim. App.

2018). If the trial court’s ruling on admissibility is correct under any theory of law, the

trial court’s decision should not be disturbed, even if the trial court gives the wrong

reason for its ruling. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016).

       An expert witness may offer an opinion if he is qualified to do so by his

knowledge, skill, experience, training, or education and if scientific, technical, or other

specialized knowledge will assist the trier of fact in understanding the evidence or

determining a fact in issue. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App. 2019)

(citing Tex. R. Evid. 702). “Witnesses who are not experts may testify about their

opinions or inferences when those opinions or inferences are rationally based on the



                                              3
perception of the witnesses and helpful to a clear understanding of the witnesses’

testimony or the determination of a fact in issue.” Id. (citing Tex. R. Evid. 701).

      “[A]s a general rule, observations which do not require significant expertise to

interpret and which are not based on a scientific theory can be admitted as lay opinions

if the requirements of Rule 701 are met.” Osbourn v. State, 92 S.W.3d 531, 537 (Tex.

Crim. App. 2002). “[E]ven events not normally encountered by most people in

everyday life do not necessarily require the testimony of an expert.” Id. “The personal

experience and knowledge of a lay witness may establish that he or she is capable,

without qualification as an expert, of expressing an opinion on a subject outside the

realm of common knowledge.” Id.; see id. at 536 (collecting cases).

      “Because of its nature, scientific evidence will almost always be offered through

the testimony of experts.” Everitt v. State, 407 S.W.3d 259, 263 (Tex. Crim. App. 2013)

(cleaned up) (quoting Kelly, 824 S.W.2d at 572). Under Rule 702, the proponent of

scientific evidence must show by clear and convincing proof that the proffered evidence

is sufficiently reliable and relevant to assist the jury in accurately understanding other

evidence or in determining a fact in issue. Wells v. State, 611 S.W.3d 396, 426 (Tex.

Crim. App. 2020). We evaluate reliability under one of two tests, depending on whether

it involves “hard” science or “soft” science. Rhomer, 569 S.W.3d at 671. “When an

expert’s testimony is based on a hard science involving precise calculations and the

scientific method, the expert must satisfy the test set forth in Kelly, 824 S.W.2d at 573.”

Rhomer, 569 S.W.3d at 671. “The Kelly test for reliability of evidence derived from a

                                            4
scientific theory requires that: (1) the underlying scientific theory must be valid, (2) the

technique applying the theory must be valid, and (3) the technique must have been

properly applied on the occasion in question.” Id. To aid its determination of reliability

under Kelly, the trial court may refer to seven non-exclusive factors: (1) the extent to

which the underlying scientific theory and technique are accepted as valid by the

relevant scientific community; (2) the qualifications of any expert testifying; (3) the

existence of literature supporting or rejecting the underlying scientific theory and

technique; (4) the potential rate of error of the technique; (5) the availability of other

experts to test and to evaluate the technique; (6) the clarity with which the underlying

scientific theory and technique can be explained to the court; and (7) the experience

and skill of any person who applied the technique on the occasion in question. Kelly,

824 S.W.2d at 573.

       For expert testimony in fields of study outside the hard sciences, i.e., soft science,

we apply the framework set forth in Nenno. Rhomer, 569 S.W.3d at 671 (citing Nenno v.

State, 970 S.W.2d 549, 561 (Tex. Crim. App. 1998), overruled on other grounds by State v.

Terrazas, 4 S.W.3d 720 (Tex. Crim. App. 1999)).           Soft sciences consist of areas

“involving technical or other specialized knowledge.”1 Nenno, 970 S.W.2d at 560. The

Nenno test asks whether (1) the field of expertise is a legitimate one, (2) the subject



       Examples include “the social sciences of psychology, sociology, or
       1

criminology.” Stephenson v. State, 226 S.W.3d 622, 625 n.2 (Tex. App.—Amarillo 2007,
no pet.).

                                             5
matter of the expert’s testimony is within the scope of that field, and (3) the expert’s

testimony properly relies upon and/or utilizes the principles involved in the field. Id.

at 561.

       One Texas court has held that the admissibility of expert testimony concerning

information copied from a defendant’s cell phone should be governed by the Nenno test

for soft sciences because the exercise of copying the data “is more technical than

scientific.” Rand v. State, No. 14-16-00409-CR, 2017 WL 4273177, at *8 (Tex. App.—

Houston [14th Dist.] Sept. 26, 2017, pet. ref’d) (mem. op., not designated for

publication). Other courts have analyzed the reliability of data-extraction testimony

using the Kelly test. See Krause v. State, 243 S.W.3d 95, 108–10 (Tex. App.—Houston

[1st Dist.] 2007, pet. ref’d); Sanders v. State, 191 S.W.3d 272, 277–78 (Tex. App.—Waco

2006, pet. ref’d); Williford v. State, 127 S.W.3d 309, 312–13 (Tex. App.—Eastland 2004,

pet. ref’d).

       In this case, the parties instead elected to litigate the reliability of the technique

pursuant to the test applied in federal courts under Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579, 591–94, 113 S. Ct. 2786, 2796–97 (1993). In Daubert, the Supreme

Court enumerated four factors to aid trial judges in determining whether scientific

evidence is reliable under federal Rule 702, and those factors overlap with the seven

factors outlined in Kelly: (1) whether a theory or technique can be and has been tested;

(2) whether the theory or technique has been subjected to peer review and publication;

(3) the technique’s known or potential rate of error; and (4) the general acceptance of

                                             6
the theory or technique by the relevant scientific community. E.I. du Pont de Nemours

& Co. v. Robinson, 923 S.W.2d 549, 555 (Tex. 1995) (summarizing Daubert); see Hartman

v. State, 946 S.W.2d 60, 62 (Tex. Crim. App. 1997) (describing the Daubert standard as

“virtually identical” to the Kelly standard).

         At the hearing to determine the admissibility of the data that Detective Kiser

extracted from Wright’s cell phone, Wright took Detective Kiser on voir dire and asked

him questions concerning Daubert’s factors for reliability. To these questions, Detective

Kiser gave minimal answers: Wright asked whether his technique had been tested

(“Yes, sir.”), whether it had been subject to peer review and publication (“Peer review,

yes. Publication, I’m not sure.”), whether there were standards controlling its operation

(“Yes, sir.”), whether there was a potential rate of error (“I would not have those

numbers.”), and whether it was accepted in the relevant community (“Yes, sir, it has.”).

When Wright concluded his voir dire, the State did not put on any further evidence to

address the Kelly factors or to otherwise shore up this testimony.

         On appeal, Wright contends that the State failed to establish the reliability of the

scientific principles underlying Detective Kiser’s technique under the first prong of

Kelly.

         If Kelly governed, then there could be some merit to this contention, because

there is no evidence pertaining to the Kelly factors beyond Detective Kiser’s bare

conclusions. “An expert’s simple ipse dixit is insufficient to establish a matter; rather,

the expert must explain the basis of his statements to link his conclusions to the facts.”

                                                7
Coble v. State, 330 S.W.3d 253, 277 n.62 (Tex. Crim. App. 2010) (quoting Earle v. Ratliff,

998 S.W.2d 882, 890 (Tex. 1999)). “Without more than credentials and a subjective

opinion, an expert’s testimony that ‘it is so’ is not admissible.” Vela v. State, 209 S.W.3d

128, 134 (Tex. Crim. App. 2006) (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 424

(5th Cir. 1987)).

       We need not decide whether the State laid an adequate reliability predicate under

Kelly, though, because we are convinced that Kelly does not govern here. Neither do

Nenno or Daubert.

       Rather, this court’s reasoning in Washington v. State suggests that Detective Kiser’s

evidence qualifies as lay testimony of the sort that does not require a reliability predicate

at all. See No. 02-13-00526-CR, 2015 WL 505172, at *2–5 (Tex. App.—Fort Worth

Feb. 5, 2015, pet. ref’d) (mem. op., not designated for publication). In Washington, a

detective used “UFED Cellebrite” to extract data from a cell phone and copy it to

another location. Id. at *2. The detective explained that the process was simple: he

connected a cable to the phone, selected the model of phone in the software, and

initiated the process. Id. He further explained that he knew the process was successful

because the program confirmed it and because the program copied a report of the

extracted data onto a memory stick. Id. The detective admitted that he did not know

the “technological details” of how the program worked, whether the program had been

tested for accuracy, or even what the letters “UFED” stood for. Id. Nonetheless, the

trial court admitted the exhibit over a reliability objection because there were other

                                             8
witnesses to corroborate that the extracted text messages truly and accurately

represented the content of their text exchanges with the defendant. Id. at *3.

        On appeal, we affirmed the trial court’s ruling. Id. at *4. We reasoned that unlike

other technologies, a simple data transfer was “amenable to precise independent

corroboration or confirmation by untrained lay witnesses [and] proper application by

an untrained judge or jury without supporting expert testimony.” Id. And because the

witnesses’ corroboration “empirically showed that the extractions accurately copied and

displayed text-message exchanges,” we held that no expert testimony was required to

demonstrate whatever reliability was necessary. Id.

        Of course, this reasoning effectively skipped the reliability inquiry altogether,

especially the prong that Wright challenges here: whether the underlying scientific

theory is valid. We did not give a second thought to whether the principles of

electrodynamics and computer science were worthy of credence. See Morris v. State, 361

S.W.3d 649, 655 n.28 (Tex. Crim. App. 2011) (citing Hernandez v. State, 116 S.W.3d 26,

34–35, 37 (Tex. Crim. App. 2003) (Keller, P.J., concurring)) (acknowledging that

“matters of common knowledge can be recognized without a prior determination of

reliability”).

        Our holding suggests that no Kelly-style reliability predicate is required for this

specific process. One purpose served by the reliability requirement is to ensure that

complex or unfamiliar systems and ideas—those that “require significant expertise to

interpret” or that are “based on scientific theory”—do not lead the lay fact-finder astray.

                                             9
See Osbourn, 92 S.W.3d at 537. Rather than advancing those aims, the drift of our

reasoning in Washington was nearly the opposite: that this sort of data-transfer evidence

was so simple and familiar to any computer user, so plainly verifiable and free of

scientific variability, that a lay witness’s corroboration of the results based on personal

knowledge would sufficiently guard against misleading the fact-finder, even without an

expert or a reliability predicate. And a lay witness’s corroboration that a process yielded

accurate results usually serves the goal of authentication, not reliability; Rule 901 provides

that evidence about a process or system may be authenticated by “describing a process

or system and showing that it produces an accurate result.” See Tex. R. Evid. 901(b)(9).

Thus, our opinion in Washington suggests that so long as the data extracted from the

cellphone is properly authenticated by lay testimony, no reliability predicate or expert

testimony is required.

       In this case, Detective Kiser offered that lay authentication. He employed the

same software as in Washington, Cellebrite. He explained that the extraction process

consisted entirely of plugging a cable into the phone and starting the extraction program

on his computer. See Rand, 2017 WL 4273177, at *8 (emphasizing the “simplicity” of

data extraction). His testimony before the jury rested almost solely on his personal

experience. To the extent that his testimony featured any opinions at all, they were

based upon his perceptions and his training in using the software, not on anything that

would require significant expertise or scientific acumen. See Davis v. State, 313 S.W.3d

317, 349 (Tex. Crim. App. 2010) (holding that a detective did not cross into the territory

                                             10
of experts because the detective “testified based upon his first-hand observation of the

wounds themselves. His observations did not require significant expertise to interpret

and were not based on scientific theory.”). No “specialized knowledge” was required

to see that the extraction produced intact photos of Wright and text messages addressed

to Wright’s loved ones (as opposed to the corrupted files, error messages, and

unreadable mess that would have likely resulted from a failed or tainted transfer). 2 See

Osbourn, 92 S.W.3d at 537. And Detective Kiser properly authenticated all the text

messages and photos that the State presented. Thus, we believe that this case calls for

a similar result as Washington: it is enough that the extracted data was authenticated by

lay testimony, even without a reliability predicate properly laid by an expert. 3

       Our conclusion finds support in several analogous federal cases.4 In United States

v. Marsh, the Second Circuit held that a federal agent’s testimony concerning Cellebrite

data extraction did not cross the line into expert testimony, for which a reliability



       2
         Wright was free to put on evidence that the transfer or the resulting data were
in fact tainted, manipulated, or fabricated.
       3
        See Harrell v. State, No. 10-16-00342-CR, 2019 WL 2385682, at *5–6 (Tex.
App.—Waco June 5, 2019, no pet.) (mem. op., not designated for publication)
(assuming that the State failed to properly qualify its witness as an expert, but
nonetheless upholding the ruling because the same testimony could be brought in as
lay opinion testimony).
       4
        Cf. Somers v. State, 368 S.W.3d 528, 536–37 (Tex. Crim. App. 2012) (“When
evaluating a trial judge’s gatekeeping decision, appellate courts may take judicial notice
of other appellate opinions concerning a specific . . . technique.”); Morris, 361 S.W.3d
at 659 (relying on federal decisions to reaffirm a conclusion concerning reliability).

                                            11
predicate would be required, because the agent “did not purport to render an opinion

based on the application of specialized knowledge to a particular set of facts; nor did

his testimony turn on or require a technical understanding of the programming or

internal mechanics of the technology.” 568 F. App’x 15, 17 (2d Cir. 2014) (order). Just

as we did in Washington, the Second Circuit emphasized that the agent simply “described

how he used Cellebrite to” extract the data and “confirmed the results by checking the

messages on the phone.” Id. Applying similar thinking, the Ninth Circuit excused a

detective’s testimony concerning Cellebrite data extraction from Rule 702’s expert-

testimony requirements. United States v. McLeod, 755 F. App’x 670, 673 (9th Cir.) (mem.

op. on reh’g), cert. denied, 139 S. Ct. 1641 (2019); see United States v. Seugasala, 702 F. App’x

572, 575 (9th Cir. 2017) (mem. op.) (“The officers who followed the software prompts

from Cellebrite . . . to obtain data from electronic devices did not present testimony

that was based on technical or specialized knowledge that would require expert

testimony.”). In the First Circuit’s treatment of the same issue, the court concluded

that an officer’s testimony concerning cellphone data extraction better resembled a lay

opinion than an expert one, and thus the court was not required to “vet the opinion to

ensure it’s ‘reliable’”:

       These days, most anyone with a cellphone knows they store information
       about text messages, including the sender, recipient, and content. You
       don’t need to be a software engineer to pick up a cellphone, open a
       messaging application, and interpret the words in the bubbles as messages
       sent and received. In doing so, ordinary people rely on a “process of
       reasoning familiar in everyday life,” not any expert knowledge about
       software coding or cellphone circuitry. If Officer Pérez had opened

                                               12
       Montijo’s phone and taken screenshots of his conversations with
       Meléndez, no one suggests she’d need any “scientific, technical, or
       specialized knowledge” to identify them as text messages.
United States v. Montijo-Maysonet, 974 F.3d 34, 47 (1st Cir. 2020). Likewise, according to

the Fourth Circuit, a Department of Homeland Security intern did not render an expert

opinion, such that a reliability predicate would be required, because “[a]t most, he

offered the opinion that Cellebrite copies data from a cellphone, which he derived from

his personal experience using the software.” United States v. Chavez-Lopez, 767 F. App’x

431, 434 (4th Cir. 2019). The Fourth Circuit relied on another court’s “analogy that

expert testimony is necessary to describe specialized medical tests but not to describe

reading a thermometer”; the DHS intern’s “testimony that he copied information from

a phone to a hard drive is, in our view, closer to the latter.” Id. at 435 (citing United States

v. Ganier, 468 F.3d 920, 926 (6th Cir. 2006)); accord Montijo-Maysonet, 974 F.3d at 48.

       We agree with these courts that copying data using Cellebrite is like the common

exercise of using a thermometer,5 though it is perhaps even more like bagging up

evidence at a crime scene. To be sure, a given expert might offer sophisticated insights

into the process of bagging evidence, with topics ranging from the physics through

which the plastic bag keeps the evidence inside, to the anatomy of the officer doing the

bagging, or to the chemistry of the fluid in the marker that the officer uses to write his

initials on the bag. But ordinarily, we do not require expert testimony to establish the


       5
        Or, as the State argued in one Texas case, like a “photocopier for computers.”
Williford, 127 S.W.3d at 312.

                                              13
reliability of these aspects of the process before there may be simple testimony that an

officer took evidence, preserved it in a bag, and initialed it for authentication purposes.

       In the same way, Detective Kiser effectively used a digital tool to “bag up” digital

evidence. While we are confident that the right experts could shed light on the many

complex dimensions involved in that process, we do not believe that an expert was

required to demonstrate the reliability of each of those dimensions before Detective

Kiser could testify that he simply copied data from one location to another. It is enough

that Detective Kiser authenticated the photos and text messages that were obtained

through the extraction, even without a proper Kelly predicate.6

       We therefore overrule Wright’s sole issue, in which he contends that the trial

court reversibly erred by admitting the text messages and photos without an adequate

predicate under Kelly. We affirm the trial court’s judgment.

                                                         /s/ Wade Birdwell
                                                         Wade Birdwell
                                                         Justice

       6
        Even assuming that a reliability predicate was generally required for this type of
evidence, we believe that the reliability of the scientific theory underlying Cellebrite has
been adequately established by the previous cases that have assessed this sort of
technology. See Rand, 2017 WL 4273177, at *8; Krause, 243 S.W.3d at 108–10; Sanders,
191 S.W.3d at 277–78; Williford, 127 S.W.3d at 312–13. “[C]ourts do not necessarily
have to relitigate what is valid science in every case: ‘It is only at the dawn of judicial
consideration of a particular type of forensic scientific evidence that trial courts must
conduct full-blown “gatekeeping” hearings under Kelly.’” Morris, 361 S.W.3d at 655
(quoting Hernandez, 116 S.W.3d at 29). “Trial courts are not required to re-invent the
scientific wheel in every trial.” Id. (quoting Hernandez, 116 S.W.3d at 29). “[C]ourts can
take judicial notice of the reliability (or unreliability) of the type of evidence at issue.”
Id. Thus, to the extent that Kelly applies, we take judicial notice of the cases holding
that this type of technology satisfies Kelly’s mandate for reliable scientific underpinnings.

                                             14
Publish

Delivered: February 4, 2021




                              15